AO 245B (Rev. 05/15/'2018) Judgment in a Criminal Petty Case (Modifled) Page l of 1

UNITED sTATEs DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Cornmitted On or After November l, 1987)
Andres Ojeda_MendeZ CaS€ NLlIIleI`I 3.l8-1’I1j-22991-NLS
Richard Brian Rodriguez
Deferrdant’sAtrorm y F § L E D
REGISTRATION NO. 8132{)298
UEC l l ZUlli
THE DEFENDANT: _ h A_ am wm
Pleaded guilty to COUHt(S) 2 Of Complaint :;~LC-`~`E`D`=:; EJ§TE:ETF:oE cAchch_r§
iv l/L/ \J=w"

 

 

 

l:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s|
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

|:! The defendant has been found not guilty on count(s)
Count(s) l of Cornplaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|X| Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’S possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances

Tuesday, December l l, 2018
Date of lmposition of Sentence

HoN`oRABLE MicHAEL s. BERG
UNITED sTArEs MAGISTRATE JUDGE

 

3:18-mj-2299l -NLS

 

 

